Case: 18-20456      Document: 00514797956         Page: 1    Date Filed: 01/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-20456                            FILED
                                  Summary Calendar                    January 16, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
TRUDI ALFORD,

              Plaintiff - Appellant

v.

WALGREENS COMPANY,

              Defendant - Appellee




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CV-3543


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Trudi Alford appeals from the district court’s grant of summary
judgment to Walgreens Company in this premises-liability action arising from
a trip-and-fall incident. Alford claims that Walgreens breached its duty to
warn her of a half-inch gap underneath a speed bump in a parking lot in
Cypress, Texas, causing her to trip and fall, sustain severe injuries, and incur



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20456     Document: 00514797956     Page: 2   Date Filed: 01/16/2019



                                  No. 18-20456
substantial medical bills. The district court granted summary judgment in
favor of Walgreens, concluding that the speed bump was an “open and obvious”
hazard that could not support a claim for premises liability under Texas law.
See Parker v. Highland Park, Inc., 565 S.W.2d 512, 516 (Tex. 1978) (“[T]here
is ‘no duty’ to warn a person of things ... which are so open and obvious that as
a matter of law he will be charged with knowledge and appreciation thereof.”).
      To prevail on a premises-liability claim against a property owner under
Texas law, a plaintiff must demonstrate that “(1) the property owner had
actual or constructive knowledge of the condition causing the injury; (2) the
condition posed an unreasonable risk of harm; (3) the property owner failed to
take reasonable care to reduce or eliminate the risk; and (4) the property
owner’s failure to use reasonable care to reduce or eliminate the risk was the
proximate cause of injuries to the invitee.” See McCarty v. Hillstone Rest. Grp.,
Inc., 864 F.3d 354, 358 (5th Cir. 2017) (quoting Henkel v. Norman, 441 S.W.3d
249, 251–52 (Tex. 2014)). Reviewing the summary judgment record, we agree
with the district court that Alford has failed to establish the required elements.
      AFFIRMED.




                                        2